Per Curiam. This matter comes before the Court upon Respondent’s objections to Claimant’s submission of travel regulations. The original claim and the amendment to said original claim was for wages, interest thereon, meals and lodging, interest thereon, and attorney fees, which expenses were allegedly incurred by Claimant after being demoted from the rank of assistant superintendent, otherwise known as “major” of the Illinois State Police, to the rank of Captain. This demotion took place on July 1,1965. On June 30,1970, Claimant sought relief by way of a mandamus action in the Sixth Judicial Circuit of DeWitt County. In that case, the Judge ordered Claimant to be reinstated to the rank of major as of July 1, 1965, and he was paid the difference in pay for the period of July 1, 1974, through April 30, 1975, by the Department. In September of 1975, Claimant filed his claim in the Court of Claims seeking to receive his rights and benefits from July 1,1965, to July 1, 1974. The Brief in support of Resondent’s motions and the supplemental Brief set forth that this claim should be dismissed or denied on two grounds: (1) that Claimant was guilty of laches inasmuch as he did not file any action from July 1965 until September 1975; and (2) that this claim is barred by the statute of limitations as set forth in Ch. 37, para. 439.22(f). The Court finds that the grounds for denial of this claim as set forth by Respondent are correct. This claim is denied.